Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143871 & (50)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 143871                             Brian K. Zahra,
  In re R.G. BRINKER IV, Minor.                                     COA: 302305                                       Justices
                                                                    Crawford CC Family Division
                                                                    LC No. 09-003712-NA
  _______________________________________/


          On order of the Court, the application for leave to appeal the September 20, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Crawford Circuit Court for
  the ministerial task of correcting the February 18, 2009 Order of Adjudication (a copy of
  which was not included in the circuit court file) to reflect that the circuit court assumed
  jurisdiction over the minor child based solely on the admissions of the respondent-
  mother. According to the transcript of the pretrial hearing on February 12, 2009,
  respondent-father did not enter a plea or make any admissions to the allegations in the
  neglect petition. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court. The
  motion for peremptory reversal is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
         y1116                                                                 Clerk